DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi (US 2015/0156486, referred to herein as “Miyoshi”) in view of Liu et al. (“Rectangular (2NxN and Nx2N) Intra Prediction,” Joint Collaborative Team on Video Coding (JTC-VC) of ITU-T SG 16 WP3 and ISO/IEC JTC1/SC29/WG11, Geneva, 21-30, Nov, 2011, referred to herein as “Liu”).

Regarding claim 1, Miyoshi discloses: An intra-prediction method, comprising: 
determining, by an intra-prediction apparatus (Miyoshi: Fig. 7, disclosing a video encoder with associated prediction coding unit), a directional intra-prediction mode for a rectangular video coding block from an extended set of directional intra-prediction modes (Miyoshi: paragraph [0130], disclosing intra prediction; Fig. 22, paragraph [0146], disclosing use of a directional prediction mode from an extended set of directional prediction modes; Figs. 23A and 23B; paragraph [0147], disclosing use of prediction modes on a rectangular block), wherein the extended set of directional intra-prediction modes includes conventional directional intra-prediction modes and extended directional intra-prediction modes (Miyoshi: paragraphs [0147] through [0150], disclosing conventional modes—such as intraDC and intraPlaner—as well as additional modes, such as Angle mode), wherein the rectangular video coding block has a first side and a second side (Miyoshi: paragraph [0005], disclosing prediction coding using coding blocks; Figs. 2A and 2B, disclosing that the blocks have a first and second side)…
determining, by the intra-prediction apparatus, a plurality of available reference samples based on a direction of the directional intra-prediction mode (Miyoshi: paragraphs [0005] and [0130], disclosing use of prediction modes to reference neighboring pixels when generating prediction blocks); and 
intra-predicting, by the intra-prediction apparatus, pixel values of pixels of the rectangular video coding block based on the plurality of available reference samples (Miyoshi: Fig. 30, paragraphs [0225] and [0226], disclosing prediction encoding of pixel blocks based on reference pixels).
Miyoshi does not explicitly disclose: wherein a length of the first side is greater than a length of the second side.
However, Liu discloses: wherein a length of the first side is greater than a length of the second side (Liu: Fig. 2; page 2, section 2, disclosing use of an intra coded prediction unit types of 2NxN and Nx2N—e.g., with a first side that is greater in length than a second side).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the prediction unit types of Liu in the intra-prediction method of Miyoshi.
One would have been motivated to modify Miyoshi in this manner in order to improve encoder runtime and reduce implementation complexity by introducing non-square rectangular coding blocks (Liu: page 1, abstract).

	Regarding claim 2, Miyoshi and Liu disclose: The intra-prediction method of claim 1, wherein the conventional directional intra-prediction modes are applicable to both square video coding blocks and non-square rectangular video coding blocks, and wherein the extended directional intra-prediction modes are applicable to non-square rectangular video coding blocks (Miyoshi: paragraphs [0147] through [0149], disclosing conventional directional intra prediction modes applicable to coding blocks; Liu: page 1, section 2, disclosing 35 prediction modes that are allowed for non-square rectangular shaped coding blocks).
	The motivation for combining Miyoshi and Liu has been discussed in connection with claim 1, above.

	Regarding claim 3, Miyoshi and Liu disclose: The intra-prediction method of claim 2, wherein the extended directional intra-prediction modes are not applicable to square video coding blocks (Miyoshi: paragraph [0154], disclosing the identification of coding modes that are restricted for square coding blocks).
The motivation for combining Miyoshi and Liu has been discussed in connection with claim 1, above.

	Regarding claim 6, Miyoshi and Liu disclose: The intra-prediction method of claim 1, wherein the rectangular video coding block is a coding unit, a prediction unit, or a transform unit (Miyoshi: paragraphs [0006] and [0015], disclosing use of coding units, transform units, and prediction units in video coding).

Regarding claim 7, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise. (Note that Miyoshi discloses implementation via a processor and memory having instructions stored thereon in paragraphs [0273] and [0274]).

Regarding claim 8, the claim recites analogous limitations to claim 2, above, and is therefore rejected on the same premise.

Regarding claim 9, the claim recites analogous limitations to claim 3, above, and is therefore rejected on the same premise.

	Regarding claim 10, Miyoshi and Liu disclose: The intra-prediction apparatus of claim 7, wherein the instructions, when executed by the processor, further facilitate: removing a directional intra-prediction mode from a set of predetermined directional intra-prediction modes in response to a length associated with the plurality of available reference samples being smaller than a multiple of the length of the first side (Liu: pages 3 and 4, disclosing partition types for rectangular coding blocks of various lengths; Miyoshi: paragraphs [0154] and [0155], disclosing restriction of prediction modes based on the partitions).
	The motivation for combining Miyoshi and Liu has been discussed in connection with claim 1, above.

Regarding claim 11, the claim recites analogous limitations to claim 6, above, and is therefore rejected on the same premise.

Regarding claim 12, Miyoshi and Liu disclose: The intra-prediction apparatus of claim 7, wherein the apparatus is an encoder or a decoder (Miyoshi: Fig. 7, disclosing implementation via an encoder).

Regarding claim 13, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise. (Note that Miyoshi discloses implementation via a processor and memory having instructions stored thereon in paragraphs [0273] and [0274]).

Regarding claim 14, the claim recites analogous limitations to claim 2, above, and is therefore rejected on the same premise. 

Regarding claim 15, the claim recites analogous limitations to claim 3, above, and is therefore rejected on the same premise. 

	Regarding claim 16, Miyoshi and Liu disclose: The non-transitory computer readable medium of claim 13, wherein the processor-executable instructions, when executed, further facilitate: determining a non-prediction area within the rectangular video coding block based on the length of the second side and a predetermined direction of the directional intra-prediction mode (Liu: pages 3 and 4, disclosing partition types for rectangular coding blocks of various lengths; Miyoshi: paragraphs [0154] and [0155], disclosing restriction of prediction modes based on the partitions).
	The motivation for combining Miyoshi and Liu has been discussed in connection with claim 1, above.

Regarding claim 19, the claim recites analogous limitations to claim 6, above, and is therefore rejected on the same premise. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-7, 10-13 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,025,908. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite analogous limitations.

Allowable Subject Matter
Claims 4, 5, 17 and 18 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome the double patenting rejection discussed above.
The following is a statement of reasons for the indication of allowable subject matter:  
Miyoshi, either alone or in combination with other prior art of record, does not teach, suggest, or disclose where determining the direction of intra-prediction mode for the rectangular coding block is based on an aspect ratio that is, Rasp = Lshorter / Llonger, where Lshorter and Llonger are the lengths of the second and the first sides of the rectangular video coding block, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484